Citation Nr: 0926782	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  98-13 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to 
November 1966.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, dated in December 1997, that, in pertinent part, 
denied the Veteran's claim of entitlement to service 
connection for PTSD. 

In an August 2004 remand, the Board, noting that the Veteran 
potentially was seeking service connection for mental 
disorders related to service in addition to PTSD, 
reclassified his claim to one of "entitlement to service 
connection for a psychiatric disorder, to include post-
traumatic stress disorder (PTSD)."  The Board then remanded 
this matter to the Appeals Management Center (AMC) to: ensure 
compliance with all notice and development actions required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 
2008); to ensure that all records of any Social Security 
Administration (SSA) decision relating to the Veteran's claim 
or claims for disability benefits were obtained and 
associated with the claims file; to request from the Veteran 
any additional information that he could recall regarding his 
claimed PTSD stressors; to attempt to confirm the Veteran's 
claimed in-service stressors pursuant to a search of official 
service records; and to schedule the Veteran for a VA 
psychiatric examination for the purpose of determining the 
most appropriate diagnosis(es) of his mental disorder(s) and 
whether there was a link between any current psychiatric 
disorder(s) and service.  

As explained in more detail below, the AMC did not schedule 
the Veteran for a VA psychiatric examination as ordered.  The 
record also shows that the AMC did not send all required 
notification to the Veteran at his last address of record.  
As such, the Board finds that this matter must again be 
remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting that, as a matter of law, a remand by the Board 
confers on the Veteran the right to compliance with the 
remand orders).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issue on appeal is ripe for adjudication upon the 
merits.  38 C.F.R. § 19.9 (2008).  

As noted above, the Board remanded this matter to the Appeals 
Management Center (AMC) in August 2004, in part, to ensure 
that any SSA decision relating to the Veteran's claim or 
claims for disability benefits and the medical records that 
were relied upon were obtained and associated with the claims 
file.  The record indicates that the AMC contacted SSA 
regarding the Veteran's claim for disability benefits.  In a 
January 2009 letter, SSA informed VA that the Veteran's case 
file with that agency was destroyed and, as such, no records 
were available.  Therefore, the Board finds that the AMC 
complied with the provisions of the August 2004 remand 
regarding the obtainment of SSA records to the extent 
possible.  Cf. Stegall, supra.  

In the August 2004 remand, the Board also required the AMC to 
ensure compliance with all notice and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A.  Although 
the AMC attempted to comply with this request, the record 
suggests that the AMC mailed a required notice letter to the 
wrong address.  In VA records included in the file, VA 
personnel indicated that the Veteran contacted the VA in 
January 2009 to update his address.  The AMC subsequently 
mailed the Veteran a detailed notice letter in February 2009, 
including information regarding substantiating a claim for a 
psychiatric disorder, to include PTSD, and a PTSD 
questionnaire.  However, the Board notes that the February 
2009 notice was mailed to the Veteran's former address and, 
thereafter, was returned to the AMC as undeliverable.  The 
record does not indicate that the AMC issued another copy of 
this notice to the Veteran's most recent address of record.  
In view of the foregoing, the AMC/RO must confirm the 
Veteran's current address and ensure that a copy of the 
letter issued by the AMC in February 24, 2009 is mailed to 
the Veteran's current address.  
As noted in the August 2004 Board remand, the Veteran and his 
representative contend that the claimant has PTSD or another 
mental disorder because of his service.  Review of the 
Veteran's service personnel records indicates that he was 
assigned as a medical services specialist.  He alleges 
witnessing various traumatic events during service, including 
the return of combat wounded from Vietnam, cleaning the site 
where a colonel committed suicide, and witnessing an 
ambulance accident.  He additionally contends that he 
performed suturing and assisted cancer patients.  (Hearing 
Transcript, page 4).  

Review of the Veteran's service treatment records indicates 
that the Veteran was evaluated by a psychiatrist prior to a 
Court Martial.  The service psychiatrist diagnosed an 
immature personality with depressive features reflected by 
emotional immaturity; tendency to engage in repetitive, 
compulsive, substitutive symbolic expression (e.g. stealing); 
insecurity; depressive trends; constricted affect; and 
impaired impulse control.  Post-service medical records 
indicate a long history of polysubstance abuse that the 
Veteran indicated began when he was eight-years old.  

In the August 2004 remand, the Board noted that the most 
recent VA PTSD examination had been performed in December 
1999.  In the December 1999 examination report, the examiner 
appeared to relate some of the Veteran's current 
symptomatology of depression and PTSD to events that occurred 
during service; however, the examiner did not diagnose PTSD.  
Subsequent to that examination, the RO located VA treatment 
records from inpatient psychiatric treatment in May 1968, 
approximately 18 months after the Veteran's separation from 
service, along with additional VA psychiatric treatment 
records dating from February to April 1978.  Also, a March 
1995 VA medical record, associated with the file since the 
December 1999 examination, includes a diagnosis for PTSD.  
The record does not indicate that any VA examiner has 
reviewed these records prior to providing an opinion as to 
whether the Veteran has a current acquired psychiatric 
disorder that is causally linked to his service.  

In the August 2004 remand, the Board requested that the AMC 
schedule the Veteran for a VA psychiatric examination for 
determining the Veteran's psychiatric disorder(s) and whether 
there was a link between any current psychiatric disorder(s) 
and service.  In a March 2009 VA record, VA personnel 
indicated that they would be unable to proceed with the 
examination because the Veteran had not provided sufficient 
information to allow for verification of his alleged PTSD 
stressors.  However, in the August 2004 remand, the Board 
noted that the Veteran had been diagnosed with psychiatric 
disorders other than PTSD that were potentially related to 
service.  As such, the August 2004 remand did not make the 
provision of a VA psychiatric examination dependent upon the 
confirmation of the Veteran's alleged PTSD stressors.  In 
other words, the Veteran should have been provided a 
psychiatric examination.  Therefore, as part of this remand, 
the Veteran must be scheduled for a VA psychiatric 
examination for the purpose of determining his current 
psychiatric disorders and whether there is a nexus between 
such and service, regardless of the outcome of any attempted 
PTSD stressor verification.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).

The RO Has denied the Veteran's claim for service connection 
for PTSD because of the lack of a confirmed stressor.  
Regarding his alleged in-service stressors, the Board notes 
that the Veteran has claimed to have experienced events that 
might be consistent with the duties of a medical services 
specialist, which he contends have caused, at least in part, 
his PTSD.  For example, during his May 2003 personal hearing 
before a Decision Review officer, the Veteran testified about 
experiences working in an emergency room, including 
transporting deceased and wounded soldiers from Vietnam.  
(Hearing Transcript, pages 4-5).  He also claims that his 
duties included stitching (suturing) wounds.  The Board 
further notes that there is post-service medical evidence of 
a diagnosis of PTSD.  See, e.g., March 1995 VA medical 
record.   

Denying service connection for PTSD solely because of an 
unconfirmed stressor is improper unless the appropriate 
records custodian, such as the U.S. Army and Joint Services 
Records Research Center (JSRRC), has confirmed that the 
claimed stressor cannot be corroborated or the Veteran has 
failed to provide the basic information required to conduct 
research, and the JSRRC coordinator has taken the actions 
described in M21-1MR, Part IV, Subpart ii.1.D.16.  See M21-
1MR, Part IV, Subpart ii.1.D.15.l.

According to the record of evidence, in January 2009, the AMC 
requested morning reports from the unit records of the 
Brookley AFB Hospital at which the Veteran was stationed 
between September and December 1965.  Specifically, the AMC 
was seeking any records regarding "body removal."  In 
February 2009, the National Personnel Records Center (NPRC) 
replied that "copies of pertinent morning report remarks 
located are furnished."  In a VA record, dated March 2009, a 
VA personnel member stated that they had not received the 
unit records despite the NPRC's assurance that they would 
furnish them.  A notation on the VA record indicated that the 
records had not been received as of April 2009.  The current 
record of evidence does not contain any such unit reports.

In view of the foregoing, the Board finds that the RO should 
attempt to acquire the unit reports regarding "body 
removal," noted in the preceding paragraph.  38 C.F.R. 
§ 3.159(c)(2) (2008).  Additionally, the Veteran should be 
offered one final opportunity to identify or submit any 
additional evidence, which would help verify his claimed in-
service stressor(s).  The AMC/RO must inform the Veteran that 
this statement must include detailed information regarding 
the alleged stressor(s) to include date, time, location, 
people involved, and unit(s) involved. The Veteran should 
endeavor to identify the precise date of the stressful events 
within a sixty-day window.  The AMC/RO must specifically 
notify the Veteran that he may submit buddy statements that 
support his alleged in-service stressor(s).  

Regardless of the Veteran's response, the AMC/RO should 
review the record and submit a further list of stressors 
indicated by the Veteran throughout the record, to include 
stitching up wounds and transporting wounded soldiers from 
Vietnam, to the JSRRC, requesting to determine if it was 
likely that he would have experienced such incidents 
considering his medical occupational specialty (MOS) as a 
medical services specialist.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA) and the notification requirements 
involving a claim for PTSD.  Specifically, 
the AMC/RO must insure that a copy of the 
letter issued by the AMC in February 24, 
2009 was mailed to the Veteran's current 
and correct address.  If the record does 
not indicate such, the AMC/RO must issue 
another copy of said letter and the listed 
enclosures to the Veteran's address of 
record.

In this notice, the RO must include a PTSD 
questionnaire.  The Veteran should be 
requested to provide any additional 
information, in as specific form as 
possible as to names, dates, and 
locations, that he may recall regarding 
his claimed PTSD stressors.

2.  The AMC/RO should attempt to obtain 
from the National Personnel Records Center 
(NPRC), or any appropriate records 
depository, the aforementioned morning 
reports from Brookley AFB Hospital dated 
from September 3, 1965 and December 3, 
1965.  Based on any additional information 
obtained regarding the Veteran's claimed 
stressors as a result of this remand, as 
well as the information relating thereto 
previously supplied by the Veteran and any 
pertinent evidence currently of record, 
the RO should prepare a summary of all the 
claimed stressors, with as much detail as 
possible.  This summary, along with a copy 
of the Veteran's DOD Forms 214 and 215, 
and the Department of the Army Form 20, or 
the equivalent, and all associated 
documents, to include the Veteran's 
Official Military Personnel File, should 
be sent to the JSRRC with a request to 
provide any information that may 
corroborate the Veteran's alleged 
stressors.

3.  Once all available medical records 
have been received and all stressor 
development has been completed, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA psychiatric 
examination for determining the nature, 
etiology and approximate onset date of any 
psychiatric disorder that may be present.  
The AMC/RO must inform the examiner of any 
in-service stressors that have been 
verified, if any, to include stressors 
that have been deemed consistent with the 
Veteran's duties as a medical specialist 
during service. 

Regardless of whether any claimed in-
service stressor is verified, the RO 
should send the claims file to the 
psychiatrist for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the service treatment 
records, including the psychiatric 
evaluation conducted in conjunction with 
the Veteran's Court Martial that revealed 
a diagnosis of personality disorder, post-
service VA treatment records from 1968 and 
1978, and recent VA records of treatment 
and reports of psychiatric compensation 
examinations.

Following the psychiatric examination and 
any tests that are deemed necessary, the 
examiner must render opinions on the 
following:  

(a)	Does the Veteran meet the 
diagnostic criteria for PTSD?
(b)	If the answer to (a) is in the 
affirmative, is it at least as 
likely as not (a 50 percent or 
greater degree of probability) 
that his PTSD is related to a 
verified in-service stressor?
(c) With regard to any other 
psychiatric disorder that may be 
present, is it is at least as likely 
as not (a 50 percent or greater 
degree of probability) that any such 
psychiatric disorder (other than 
PTSD) began during service or is 
causally linked to any incident of 
active duty?

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate.

4.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.

5.  The RO should then re-adjudicate the 
issue on appeal. If any benefit sought 
remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).




